Citation Nr: 1031542	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the left arm, and 
if so whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the shoulders, 
and if so whether service connection should be granted.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the neck, and if 
so whether service connection should be granted.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis of the lower back, 
and if so whether service connection should be granted.

5.  Entitlement to service connection for arthritis of the left 
hand.

6.  Entitlement to service connection for arthritis of the right 
hand.

7.  Entitlement to service connection for arthritis of the right 
arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to January 1972.

This case comes before the Board of Veterans Appeals (Board) on 
appeal of a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  A rating decision in September 1995 denied service connection 
for arthritis of the left arm, shoulders, neck and lower back; 
the Veteran was notified of the decision but did not appeal.

2.  Evidence received since the September 1995 rating decision is 
cumulative or redundant of the evidence previously of record 
and/or is not sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for arthritis of 
the left arm, shoulders, neck or lower back.

3.  At no time during the pendency of the claims, has the Veteran 
had arthritis of the left hand, right hand or right arm.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claims for service connection for arthritis of the left arm, 
shoulders, neck or lower back.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(c) (2009).  

2.  Arthritis of the left hand, right hand and right arm was not 
incurred in or aggravated during service, and its incurrence or 
aggravation during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions VA to reopen his previously-denied claims 
for service connection for arthritis of the left arm, shoulders, 
neck and lower back and to grant service connection on the 
merits; he also seeks service connection for arthritis of both 
hands and the right arm.  The Board will initially discuss 
certain preliminary matters and will then address the pertinent 
law and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects the Veteran was provided Kent-compliant and 
all other required notice in letters mailed in August 2005 and 
March 2006.  Although the Veteran was not provided complete 
notice until after the initial adjudication of the claims, the 
Board finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claims.  There is no 
indication in the record or reason to believe that the ultimate 
decision of the originating agency on the merits of any of the 
claims would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  In this 
regard, the Board notes that service treatment records (STRs) and 
post-service records pertaining to treatment and evaluation of 
the Veteran's claimed disorders have been associated with the 
claims folders.  Neither the Veteran nor his representative has 
identified any outstanding, existing evidence that could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

Although a VA examination was not provided and a VA medical 
opinion was not obtained in response to these claims, VA is not 
required to provide a medical examination or obtain a medical 
opinion if new and material evidence has not been presented to 
reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

In addition, as noted in detail below, the Veteran has not 
presented a prima facie case of service connection for claimed 
arthritis of the left hand, right hand and/or right arm so 
medical examination or opinion is not required at this point for 
those claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curiam).  The Board acknowledges that a claimant's reports 
of a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service; 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, in 
this case the Veteran has not so asserted and McLendon does not 
apply.  

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the claims on 
appeal.

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests arthritis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the benefit-
of-the-doubt rule does not apply when the issue is a petition to 
reopen a previously-denied claim.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

Analysis

Claims to Reopen

A rating decision in September 1995 denied service connection for 
arthritis of the low back, neck, shoulder and left arm.  The 
rating decision was based on the RO's determination that service 
medical records were negative for evidence of these disorders and 
there was no evidence of arthritis within one year after 
discharge from service.

The Veteran was notified of the decision by a letter dated in 
September 1995 but he did not appeal.   

The evidence of record in September 1995 consisted of the 
following: STRs showing no indication of complaints relating to 
the low back, neck, shoulders or left arm; line of duty (LOD) 
investigation and traffic accident reports relating to motor 
vehicle accident in November 1966 showing injury to the head and 
face; inpatient medical records from Fayetteville VA Medical 
Center (VAMC) from February-March 1974 showing incidental 
bursitis of the left shoulder; VA outpatient treatment records 
from Durham VAMC in April-May 1984 showing complaint of localized 
low back pain since December 1983; VA outpatient treatment 
records in October 1994 showing complaint of left arm problems 
for the past 3 months (clinical impression epicondylitis of the 
left elbow) and pain over the entire body (relevant clinical 
impression degenerative disc disease at L5-S1 and mild 
osteoarthritis of the cervical spine); VA magnetic resonance 
imaging (MRI) of the lumbar spine in October 1994 showing mild 
anteriolisthesis L5-on-S1 with severe degenerative disc disease 
and possible spondylosis; and VA X-rays of the right shoulder in 
March 1995 showing possible prior dislocation and resultant 
osteoarthritis.  There was also notice the Veteran had failed to 
report for a VA general medical examination that had been 
scheduled to evaluate him for the claimed disabilities.

Generally, the records cited above show no complaint of any 
disorder of the low back, neck, shoulders or left arm during 
active service and no opinion relating current disorders of the 
low back, neck, shoulders or left arm to service.     

Evidence received since September 1995 includes a VA outpatient 
report in September 1995 noting complaint of left shoulder pain 
"for years" with clinical impression of  osteoarthritis of the 
left shoulder, and the Veteran's assertion that his claimed 
disorders are related to the motor vehicle accident in service.  
There is no new evidence relating to the low back, neck, right 
shoulder or left arm.

The Board finds that the Veteran's contentions that his claimed 
disorders are related to the accident in service are simply 
redundant of his contentions that were before the RO in September 
1995; they are accordingly not "new."   The outpatient record 
relating to the left shoulder in September 1995 is not 
"material" in that it does nothing to support a claim of 
service connection.  There is no new evidence whatsoever in 
regard to the other claimed disorders, so there is nothing for 
the Board to review for newness or materiality.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claims for service connection for 
arthritis of the low back, neck, shoulders of left arm has not 
been received.

Entitlement to Service Connection

The Veteran seeks service connection for arthritis of the left 
hand, right hand and right arm.

STRs show no indication of injury of either hand or arm.  In a 
self-reported Report of Medical History in September 1966 
(reenlistment physical), the Veteran reported a history of a 
broken arm, although he did not specify which arm had been broken 
and the examiner endorsed "no residual disability."  The report 
of medical examination in December 1971 at the time of the 
Veteran's discharge notes the upper extremities as "normal."

The file contains documentation regarding the motor vehicle 
accident in November 1966 to which the Veteran attributes his 
current claimed disorders.  An LOD investigation cites multiple 
abrasions and a fractured skull.  After the motor vehicle 
accident the Veteran was treated for recurrent sinus problems, 
and in January 1967 he was placed on temporary profile for skull 
fractures.  There is accordingly no indication at the time of the 
accident or during the remaining 6 years of the Veteran's service 
of any injury during service involving the right arm or the 
hands.

Finally, the file contains no medical evidence of arthritis, or 
any other diagnosed disorder, of the right arm or the hands.  The 
Board notes as a threshold matter that Congress specifically 
limits entitlement to service-connected disease or injury where 
such cases have resulted in a disability, and in the absence of a 
proof of present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).      

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, and a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in 
this case there is no medical evidence of a disorder of the hands 
or right arm at any time during the period under appeal, so 
McClain does not apply.

The Board notes the Veteran is competent to report events 
including injuries during service, and is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Lay testimony is also competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay person may provide eyewitness account of 
medical symptoms).

However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, 6 Vet. App. 465 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).
 
In this case, the Veteran has not asserted, and the record does 
not show, that he has had pain or other symptoms in his hands 
and/or right arm continuously since the motor vehicle accident in 
service; rather, he asserts his general opinion that he has a 
current disorder that is related to that accident.  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999).  
Rather, it is the province of trained health care professionals 
to enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  In this case there is no competent medical 
evidence showing either a disorder in service or a current 
disorder, which renders a question of etiology between the two 
utterly moot.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for a right hand disorder, left 
hand disorder and/or right arm disorder, to include arthritis, 
are not met.  Accordingly, the claims must be denied.

The evidence in this case preponderates against the claims and 
the benefit-of-the-doubt rule does not apply.   


							(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, reopening of 
the claim for service connection for arthritis of the left arm is 
denied.

As new and material evidence has not been received, reopening of 
the claim for service connection for arthritis of the shoulders 
is denied.

As new and material evidence has not been received, reopening of 
the claim for service connection for arthritis of the neck is 
denied.

As new and material evidence has not been received, reopening of 
the claim for service connection for arthritis of the lower back 
is denied.

Service connection for arthritis of the left hand is denied.

Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the right arm is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


